DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5 and 9-17 are all the claims.
2.	Claims 1, 5, 12 and 16 are amended in the Response of 2/8/2021.
3.	Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2020.
4.	Applicant’s election without traverse of species for treatment, lung cancer, SEQ ID NOS:11-13 and PD1-3 antibody antagonist in the reply filed on 9/1/2020 is acknowledged.
5.	The nonelected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2020.
6.	Claims 1-5 and 9 are all the claims under examination. 
7.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.




Withdrawal of Objections
Specification
8.	a) Applicants have reviewed the specification and amended those minor typographical errors throughout. 
b) Applicants have amended the specification to rectify the improper use of the term, e.g., “Matrigel”, which is a trade name or a mark used in commerce.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1-5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1-5 and 9 for the recitation “a bispecific binding molecule” is withdrawn in view of Applicants amendment to delete “bispecific” for what is otherwise a trispecific molecule.

b) The rejection of Claims 1-4 and 9 for the structure lacking linkers or connector means between each of the three single variable domains for what otherwise appears to a fusion protein for each domain is withdrawn. Applicants have amended Claim 1 to set forth the separation of the single variable domains by peptide linkers.

c) The rejection of Claim 1 for the recitation “PD1-3” which appears to be a laboratory definition for a PD-1 antagonist is withdrawn in view of Applicants amending the claim to recite that “PD1-3” is defined by SEQ ID NOS: 18 and 19.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The rejection of Claims 1-5 and 9 under 35 U.S.C. 103 as being obvious over USPN 9527925 (filed 3/29/2010 with priority to April 1, 2011) and Zettl (WO2017198741; filed 5/17/17) and as evidenced by the instant specification is maintained.
	a) Applicants allege at the time of the invention claimed in ‘925, immune checkpoint inhibitor (ICI) combinations were in fact not obvious, and accordingly the ‘925 specification did not in fact consider PD-1 antagonists or other ICI combinations at all. 
	Response to Arguments
The Examiner respectfully disagrees with the statement that the field invention did not recognize immune checkpoint inhibitor (ICI) combinations at or prior to the filing date for the ‘925 patent (March 23, 2012). A search of the NCBI PubMed database using the terms (PDCD1 or CD279 or PD-1 or PD1 or LEB2 or hPD-1 or hPD-l or hSLE1 or "Programmed cell death 1") and (antagonist and antibody) and combination) and a cutoff date of March 23, 2012 yields 13 results, and which not only appreciate the existence of different ICI (PD-1 antibodies), but combinations thereof (e.g., CTLA-4 and PD-1 antibodies). See the attached reference document by Weber.

b) Applicants allege the Office did not takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, but instead included knowledge gleaned only from the Applicant's present disclosure. Such a reconstruction is improper. There is no discussion of PD-1 pathway inhibitors in the disclosure of '925 which points specifically to inhibitors in the Wnt, Notch, and Tie-2 signaling pathways.
Response to Arguments
The disclosure of '925 teaches “Depending on the cancerous disease to be treated, a bispecific binding molecule of the invention may be used on its own or in combination with one or more additional therapeutic agents, in particular selected from chemotherapeutic agents like DNA damaging agents or therapeutically active compounds that inhibit angiogenesis, signal transduction pathways or mitotic checkpoints in cancer cells.” Here the patent recognizes inhibitors of signal transduction pathways for the breadth and scope of treating all cancers. Notably, Applicants most generic claim is not even limited to any kind of cancer so the disclosure does not preclude those inhibitory compounds known at the time of the invention. Put another way, the ‘925 reference does not teach away from using art-known signal transduction inhibitors in combination with the bispecific binding molecule.

c) Applicants allege Zettl does not rectify the deficiencies of the ‘925 patent reference.
Response to Arguments	Zettl teaches on p. 53 the combination of ICI as follows:

    PNG
    media_image1.png
    219
    778
    media_image1.png
    Greyscale

Zettl teaches on p. 55 VEGF inhibitors as combination therapies with anti-PD-1 antibodies:

    PNG
    media_image2.png
    77
    744
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    763
    media_image3.png
    Greyscale


d) Applicants allege the present inventors surprisingly found that a combination of anti-VEGF/ANG2 and PD- 1 antibodies lead to a significantly stronger reduction - or even shrinkage - in tumor volume as compared to treatment with any of the compounds as monotherapies. In Examples 1 and 2 Applicants showed that the triple combination targeting VEGF. ANG2 and PD1 improved tumor shrinkage over the monotherapies alone (paragraphs [0157]-[0159] and [0160] - [0162].
Response to Arguments
In response to applicants’ argument that they have discovered that the combination therapy can provide surprisingly better tumor shrinkage and that applicants’ discovered the solution, applicant is reminded that the reason or motivation to modify the references may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005).
	Applicant’s remarks regarding unexpected results are acknowledged, however, the unexpected benefits would have been a consequence of following the suggestions of the prior art as discussed above.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust.  The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants.  Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would re­move from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.).
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	The provisional rejection of Claims 1-5 and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 38-39 with Claims 1 and 37 of copending Application No. 16/515,231 (reference application US 20200010569) in view of USPN 9527925 and Zettl (WO2017198741; filed 5/17/17) and as evidenced by the instant specification is maintained. 
	Applicants request that the rejection be held in abeyance is granted. The provisional rejection is maintained.
New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-) Claim 5 recites “wherein each single variable domain is separated by a linker peptide 9GS (GGGGSGGGS).” The phrase appears to be a laboratory definition as the meaning of “9GS” is not art known. Still further and pursuant to 37 CFR 1.821-1.825, an amino acid sequence > 4 amino acids in length is required to be identified by a sequence identifier such as “GGGGSGGGS.”

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643